DETAILED ACTION
The instant application having Application No. 16/581951 filed on 09/25/2019 is presented for examination by the examiner.

Claims 4-5, 10-11 were cancelled. Claims 1-3, 6-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 09/28/2018 (SWEDEN 1851167-5). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Argument
On Applicant’s remark, Applicant argue that XIE does not disclose the limitation “tagging each incoming authentication message with a set of three-dimensional coordinates representing the location of the user device”. In response Examiner respectfully disagree. In the claim, Applicant dose not explicitly define the “representation or format” (e.g. X, Y, Z etc) of the term “three-dimensional coordinates”, as such the term “three-dimensional coordinates” can be broadly interpreted as any information which can be used to identify a physical location of an object.

As stated in XIE, “(par. 0014), in an authentication process, the access device directly encapsulates the IP request packet sent by the user, the VXLAN request packet includes the IP address of the access device, and the IP address of the access device can indirectly reflect physical location information of the user”. As such, in view of the scope of the limitation, XIE discloses the limitation “tagging each incoming authentication message with a set of three-dimensional coordinates representing the location of the user device” as issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kezys et al. (US 2008/0148359 A1) in view of Relan et al. (US 2015/0134851 A1) in view of XIE et al. (US 2019/0013968 A1).

claim 1, Kezys discloses “A method comprising: authenticating a user device to an access point of a Wireless Local Area Network, WLAN or WiFi network;” [(par. 0032), terminal 134 performs an authentication procedure with a provisioning server (provisioning server 128 of FIG. 1) of the provisioning VLAN (step 312 of FIG. 3). In the authentication procedure, terminal 134 sends authentication information (e.g. network password, fingerprint data, or the like) to provisioning server 128. (par. 0033), The authentication response may indicate to terminal 134 that authentication is denied for accessing the WLAN (e.g. where network password is incorrect). (par. 0034), Once terminal 134 has received a positive authentication response from an AP, it is understood that it has gained provisioning access to the VLAN that it desires.] “the authentication comprising receiving an authentication message from the user device and connecting to the access point after successful authentication” [(par. 0032), terminal 134 performs an authentication procedure with a provisioning server (provisioning server 128 of FIG. 1) of the provisioning VLAN (step 312 of FIG. 3). In the authentication procedure, terminal 134 sends authentication information (e.g. network password, fingerprint data, or the like) to provisioning server 128. (par. 0033), The authentication response may indicate to terminal 134 that authentication is denied for accessing the WLAN (e.g. where network password is incorrect). (par. 0034), Once terminal 134 has received a positive authentication response from an AP, it is understood that it has gained provisioning access to the VLAN that it desires.]

Kezys does not explicitly disclose “determining, by a network device, a location of the user device; assigning a Virtual Local Area Network, VLAN, to the user device based on the location of the user device; and providing at least one service available via the assigned VLAN 

However, Relan discloses “determining, by a network device, a location of the user device;” [(Par. 0055), The network component 200 may assign data units from users at locations X, Y, and Z to the same VLAN membership, VLAN X, based on their relative or absolute geographic locations, with reference to a geographic VLAN fence defined in the filter index 244. If a user at location X moves to location Q, for example, which may be outside the boundaries of the geographic VLAN fence in the filter index 244, the network component 200 may identify that the user is no longer member of VLAN X.] “assigning a Virtual Local Area Network, VLAN, to the user device based on the location of the user device; and providing at least one service available via the assigned VLAN network” [(Par. 0055), The network component 200 may assign data units from users at locations X, Y, and Z to the same VLAN membership, VLAN X, based on their relative or absolute geographic locations, with reference to a geographic VLAN fence defined in the filter index 244. If a user at location X moves to location Q, for example, which may be outside the boundaries of the geographic VLAN fence in the filter index 244, the network component 200 may identify that the user is no longer member of VLAN X. In one embodiment, the network component 200 may drop data units which are specified for a physical address location that can no longer be reached because of geographic boundary VLAN disassociation. (par. 0056), the network component 200 may assign a quality of service level priority in the PCP field 434 of the data unit 400 based on one or a combination of the geotag fields 424 and 426. For example, the network component 200 may assign a relatively higher or lower priority in the PCP field 434 based on the geographic destination or source locations of the 

Kezys et al. (US 2008/0148359 A1) and Relan et al. (US 2015/0134851 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Relan’s teaching into Kezys’ teaching. The motivation for making the above modification would be to control an assignment of a VLAN based on a location of a user. (Relan, par. 0055). 

Furthermore, XIE discloses “tagging each incoming authentication message with a set of three-dimensional coordinates representing the location of the user device” as [(par. 0014), in an authentication process, the access device directly encapsulates the IP request packet sent by the user, the VXLAN request packet includes the IP address of the access device, and the IP address of the access device can indirectly reflect physical location information of the user.]

Kezys et al. (US 2008/0148359 A1) and XIE et al. (US 2019/0013968 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate XIE’s teaching into Kezys’ teaching. The motivation for making the above modification would be to reduce the complexity of the user authentication process. (XIE, par. 0014)

As per claim 3, Kezys in view of Relan in view of XIE disclose “The method according to claim 1,” as [see rejection of claim 1.] 
Relan discloses “wherein determining a location of the user device is based on a three-dimensional map of an area wherein the user device is located” as [(Par. 0055), The network component 200 may assign data units from users at locations X, Y, and Z to the same VLAN membership, VLAN X, based on their relative or absolute geographic locations, with reference to a geographic VLAN fence defined in the filter index 244. If a user at location X moves to location Q, for example, which may be outside the boundaries of the geographic VLAN fence in the filter index 244, the network component 200 may identify that the user is no longer member of VLAN X. In one embodiment, the network component 200 may drop data units which are specified for a physical address location that can no longer be reached because of geographic boundary VLAN disassociation.]

Kezys et al. (US 2008/0148359 A1) and Relan et al. (US 2015/0134851 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Relan’s teaching into Kezys’ teaching. The motivation for making the above modification would be to control an assignment of a VLAN based on a location of a user. (Relan, par. 0055). 

As per claim 6, Kezys in view of Relan in view of XIE disclose “The method according to claim 1,” as [see rejection of claim 1.] “further comprising repeating the-steps of claim 1 responsive to determining that the user of the user device moves to another location” as [see rejection of claim 1.]

As per claims 7 and 9, as [see rejections of claims 1 and 3 respectively.]

Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kezys et al. (US 2008/0148359 A1) in view of Relan et al. (US 2015/0134851 A1) in view of XIE et al. (US 2019/0013968 A1 )in view of Patil et al. (US 2017/0245211 A1).

As per claim 2, Kezys in view of Relan in view of XIE disclose “The method according to claim 1,” as [see rejection of claim 1.] 
Kezys in view of Relan in view of XIE does not explicitly disclose “wherein determining a location of the user device is based on a signal strength measured by the network device”.

However, Patil discloses “wherein determining a location of the user device is based on a signal strength measured by the network device” as [(par. 0029), MSE 182 can determine the location of one or more UE via one or more location techniques using, for example, received signal strength indicator (RSSI) information, time difference of arrival (TDOA) information, etc. collected from one or more WiFi APs receiving probing signals from the UE in order to triangulate the location of UE located in a vicinity of the one or more WiFi APs.]

WLAN controller 162 to provide location services for the WiFi network including WiFi APs 160a-160b and multimode WiFi AP 150. (Patil, par. 0029)

As per claim 8, as [see rejection of claim 2.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463